OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question not answered on the ground that it is unnecessary. Plaintiff failed to raise a triable issue of fact concerning whether defendants’ alleged malpractice in failing to perform a caesarean section rather than a vaginal delivery was the cause of the child’s alleged cognitive, receptive, and expressive deficits and developmental disability.
Concur: Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith and Pigott.